Citation Nr: 0406896	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  95-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, P.A.


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to February 1946.

In July 1955 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denied the veteran's claim of 
entitlement to service connection for a back disorder.  The 
veteran was notified of the RO's decision, and did not 
appeal.  In October 1958, the RO issued a supplemental rating 
decision in which it continued to deny the veteran's claim.  
The veteran then perfected a timely appeal, and the issue was 
certified to the Board of Veterans' Appeals (Board).  The 
Board denied the veteran's appeal in March 1959.  That 
decision was final.  

This matter is now on appeal to the Board from a June 1995 
rating decision by the RO, which determined that the veteran 
had not submitted new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  The veteran filed a timely notice of 
disagreement, and the RO provided him a statement of the case 
(SOC).  In August 1995, the veteran perfected his appeal, and 
the issue was subsequently certified to the Board.  

In a decision dated in May 1997, the Board determined that 
the veteran had submitted new and material evidence to 
warrant reopening his claim for a back disability; thus, the 
Board reopened and remanded that claim.  In the remand 
portion of its decision, the Board ordered, among other 
things, that the veteran be scheduled for a VA orthopedic 
examination of his back, to include the rendering of an 
opinion by the examiner as to etiology.  

After the VA examination and other development were 
completed, the RO, in a rating decision dated in January 
2000, continued to deny the veteran's claim.  The matter was 
returned to the Board and, in a decision dated in February 
2000, the Board denied the veteran's claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a Joint Motion 
for Remand filed by the VA General Counsel (OGC) and the 
veteran's attorney, vacated the Board's decision and remanded 
the case to the Board in December 2000.  At that time, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, had recently been enacted into law.

In a December 2001 decision, the Board noted that the report 
of the November 1999 VA examination, which was considered in 
the Board's February 2000 decision, did not indicate whether 
Dr. Stewart, the VA examiner, had reviewed the file prior to 
opining as to the etiology of the veteran's back condition.  
Therefore, the Board determined that a remand was in order to 
afford Dr. Stewart an opportunity to indicate whether the 
veteran's claims folder had been reviewed.  Furthermore, the 
RO was instructed to ask Dr. Stewart to review the file 
again, including the September 2001 medical opinion of Dr. R, 
and indicate whether his previous opinion as to the etiology 
of the veteran's back disability remained the same.  

Dr. Stewart provided an addendum to his November 1999 
examination report in January 2002, a copy of which has been 
included in the claims folder.  In February 2002, the RO 
issued a supplemental statement of the case (SSOC) in which 
it continued to deny the veteran's claim of entitlement to 
service connection for residuals of a back injury.  The issue 
was returned to the Board.  

In a decision dated in September 2002 the Board continued to 
deny the veteran's claim of entitlement to service connection 
for residuals of a back injury.  The veteran again appealed 
to the Court and, pursuant to a Joint Motion to Remand 
submitted in May 2003, the Court issued an order that vacated 
and remanded the Board's February 2002 decision for further 
compliance with the notification provisions of the VCAA.  

Accordingly, in November 2003 the Board remanded the issue on 
appeal to the RO.  As will be discussed further herein, the 
veteran was given additional notice in correspondence from 
the RO dated in December 2003 of the VCAA, VA's duty to 
assist, and the evidence needed to support his claim.  
Subsequently, the RO issued a SSOC in which it continued to 
deny the veteran's claim, and the matter was recertified to 
the Board.  

FINDING OF FACT

With reference to the entire record on appeal, a 
preponderance of the competent medical evidence of record is 
against a finding that the veteran's current low back 
disability is the result of any incident or event of active 
military service.


CONCLUSION OF LAW

The veteran does not have a current low back disability that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the Court seeking review and clarification of the 
Pelegrini decision.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.  

More specifically, the veteran was notified of the provisions 
of the VCAA, of VA's duty to assist, and of the evidence 
needed to support his claim in correspondence from the RO 
dated January 28, 2002, and December 1, 2003, as well as in 
the December 22, 2003, SSOC.  The Board notes that the 
December 1, 2003, correspondence specifically requested that 
the veteran complete and sign a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for "any and all physicians 
or facilities where [he] received treatment for [his] claimed 
[low back condition] since separation from service."  An 
attachment to the December 2003 correspondence advised the 
veteran that he should submit any and all evidence currently 
in his possession which demonstrates that he suffered an 
injury in service, that he has a current disability, and that 
there is a relationship between his current disability and 
the injury he suffered in service.  The veteran was further 
advised that VA would request any records identified as being 
held by Federal agencies and make "reasonable efforts to 
help [him] get private records or evidence necessary to 
support [his] claim."  

The veteran returned the VA Form 21-4142 on December 9, 2003, 
stating therein, "everything is in my file."  In addition, 
in correspondence received by the RO on December 11, 2003, 
the veteran's representative stated, "Please be advised we 
have nothing further to submit and request a determination be 
made based on the information currently in the file."  

Therefore, the Board concludes that the notification received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran contends that his current back condition is due 
to a motor vehicle accident that occurred in Saipan during 
service during World War II, in which a truck on which he was 
a passenger slid into a ditch, throwing him off onto his back 
and left hand.  

An Army information extract received in July 1955 shows that 
the veteran had landed on Saipan with his unit in February 
1945; it also shows that he received medical treatment of an 
unidentified nature in March 1945.  The Board notes that we 
have no reason to doubt the veteran's assertion that he fell 
from a truck on the island of Saipan in 1945, or, indeed, 
that he did sustain an injury to his back as a result of that 
fall.  The over-riding question at this time is whether the 
veteran suffered a chronic, or permanent, disability of the 
back as a result of that fall, and whether his injury in 
service can be related to his current complaints of back 
pain.  The evidence reflects that there were no documented 
complaints of back pain, or a report of a back injury, during 
the veteran's active military service.  

Service medical records include an entrance medical 
examination report dated in January 1943, in which the only 
defect noted was related to vision in the veteran's left eye.  
Clinical records reported during his active service period do 
not show any complaint, treatment, or diagnosis of a back 
disability.  On examination at discharge in February 1946, no 
complaints or findings were reported as to any service-
incurred injury, and no back defect was noted.

The first documented medical treatment for back pain did not 
occur until after the veteran moved to Maine and began to 
work on a farm.  He was diagnosed with a herniated disc at 
L5-S1 by Dr. Manson, and there is a question as to whether 
the veteran was treated beginning in May 1947 or May 1949.  
In any event, Dr. Manson did not relate the veteran's 
herniated disc to service, nor did subsequent doctors and 
chiropractors who treated the veteran during the 1950's.  

Following a Report of Treatment in September 1958, the 
medical evidence reflects that the veteran was next treated 
in June 1992 at Calais Regional Hospital, for sciatica of the 
left leg and hip.  There was not a medical finding indicative 
of a herniated disc at that time, nor has there been since 
then.  Furthermore, the first documented medical evidence of 
arthritic changes in the veteran's lumbar spine was in 1992, 
46 years following his separation from active service.

The veteran submitted a statement from F. James Whalen, M.D.  
The physician reported that he had interviewed the veteran 
and had reviewed his medical records that were on file at the 
VARO in Togus, ME.  Dr. Whalen noted that the veteran had 
given a history of falling off the top of a truck onto hard 
coral in a ditch, following which he sustained a laceration 
of the hand and trauma to his low back.  He indicated that 
"obviously" the veteran had sustained some soft tissue 
injuries to his hip and lower trunk/back.  Dr. Whalen 
reported that the veteran had not received treatment during 
service, nor had the injuries been acknowledged at discharge.  
The veteran's subsequent work history was noted, and Dr. 
Whalen indicated that the veteran had not reported incurring 
any traumatic injury to his back while farming, or at any 
other time, which would give rise to low back problems.  He 
also noted that the veteran had been consistently treated for 
back problems during the 1950's and 1960's, and he further 
reported the veteran's medical history in the 1990's.  

Dr. Whalen asserted that, in his medical opinion, as an 
orthopedic surgeon who often treated and operated on persons 
with back problems, the veteran's current back condition was 
the same as it was at the time of his discharge from the 
service.  Furthermore, he stated that it was at least as 
likely as not the result of his fall in service.  This, Dr. 
Whalen stated, was the case despite the absence of any 
records of X-rays or hospitalization in service, given the 
veteran's apparent credibility and the fact that the veteran 
did not have a history of any other injury to his back.

The RO also received medical records from Peter Knowles, 
D.C., dated in June and July 1992.  These records noted the 
veteran's treatment for back and left hip pain.  Dr. Knowles 
noted that the veteran had suffered an accident 40 years 
previously, and had visited chiropractors over the years.

In May 1999, the RO received an additional statement from Dr. 
Whalen, which noted that the veteran's arthritis in his hip 
and back were consistent with a fall from an Army truck on 
Saipan during World War II.  He also indicated that there was 
no other explanation available as to why arthritis would have 
developed in the veteran's back.  

In November 1999, Dr. Stewart examined the veteran for VA 
purposes.  The veteran reported his medical history, 
including his fall from an Army truck while on Saipan, and 
subsequent treatment for his back, left hand, and left hip 
over the ensuing years.  Dr. Stewart noted the reports of 
treatment from various medical records in the veteran's 
claims file.  His current complaints consisted of pain and 
stiffness in his low back most of the time, and a temporary 
loss of strength in his legs when walking or bending down. He 
denied any numbness in his legs.  On clinical evaluation, 
there was some discomfort in the veteran's back when he 
lifted his left leg, and there was motor deficit in the lower 
extremities.  After reviewing the radiographic evidence of 
record, Dr. Stewart diagnosed spinal stenosis secondary to 
multilevel hypertrophic spondylosis, with foraminal 
encroachment.

In commenting on the etiology of the claimed disability, Dr. 
Stewart noted that no connection could be established between 
the veteran's current back disorder and his military service.  
Dr. Stewart further opined that the changes to the lumbar 
spine were diffuse, and not caused by a single accident. 

The RO received a statement from Dr. R dated in September 
2001.  It noted that the veteran reported a history of 
falling from a truck in service and landing on his left hip, 
back, and left hand.  He further reported that there was 
immediate pain in his hip and back, and indicated difficulty 
bearing weight.  The veteran showed Dr. R a picture of 
himself "bearing all his weight on his right leg and his 
left foot slightly turned inwards and not bearing any 
weight."  The veteran told Dr. R that after service he had 
continued to have back pain but that it did not bother him 
much until he returned to Maine and began farming.  According 
to the veteran, "he would go to bend over to pick up 
something, on the ground, and would get sudden pain in his 
back and fall to his knees."  

Dr. R noted the results of an examination in 1955, and then 
opined as follows:

The VA surgeon considered that his multiple levels of 
spinal stenosis are not consistent with an injury that 
remote.  However, it is well known that injury to a 
single disc can be associated, over the years, with 
degenerative changes and spinal stenosis of other 
levels.  The history is very specific.  He fell, he had 
back and hip pain, and he had difficulty with his back 
and his hip continually, there after.  I think that 
strong case can be made that these two injuries are 
related to the original fall.  

In January 2002, Dr. Stewart issued an addendum to the report 
of his November 1999 examination of the veteran.  He 
indicated that he had reviewed the veteran's file prior to 
the November 1999 examination.  He also noted that he 
reviewed the claims folder again, including the opinion of 
Dr. R.  In conclusion, Dr. Stewart stated that reviewing the 
matter for a second time "does not cause me to reverse or 
alter my impressions."  

The Board has given careful consideration to Dr. Whalen's 
conclusions as to the nature and etiology of the veteran's 
arthritic changes in his lumbar spine.  We are cognizant that 
his medical conclusion was based upon the veteran's history, 
and, as he reported, the lack of any other explanation 
available as to why arthritis would have developed in the 
veteran's back.  In addition, the Board has considered the 
opinion of Dr. R, whose conclusions were based upon the 
veteran's reported history and a photograph taken of him in 
service "bearing all his weight on his right leg and his 
left foot slightly turned inwards and not bearing any 
weight."  

In the present case, neither Dr. Whalen nor Dr. R indicated 
complete review of the veteran's claims folder.  The Board 
notes that the veteran's representative submitted an 
affidavit in December 2003 in which he indicated that he 
provided the veteran's "complete service medical records" 
to Dr. R. prior to his evaluation of the veteran.  However, a 
review of the veteran's service medical records alone, 
without the benefit of the additional, post-service evidence 
currently of record, would leave Dr. R with an incomplete 
picture of the matter at hand, particularly since, in this 
case, the veteran is attempting to relate present disability 
to military service which ended 58 years ago.

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); see Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

Inasmuch as Dr. Stewart reviewed the veteran's complete 
claims file (not just his service medical records), he was 
able to fully consider and comment upon all the evidence 
currently of record in expressing his opinion as to the 
etiology of the veteran's back disability.  Neither Dr. 
Whalen nor Dr. R has indicated that review of the veteran's 
claims file in its entirety was undertaken, nor do their 
comments reflect knowledge of the entire history since 1946.  

The Board has also considered the supportive statements of 
the veteran's family and friends, as well as his own 
contentions regarding his back disorder.  Although each of 
the statements reflects knowledge of an injury in service, 
there is no consistency regarding how long after service the 
veteran began to complain of back pain.  The veteran's mother 
stated that his back did not begin bothering him until after 
he began working on the family farm.  The veteran's brother 
indicated he had no knowledge of the veteran's back pain 
until 1948, two years after service.  Other friends and 
family stated that the veteran's pain had been continuous 
from the time of discharge.


While a layperson is competent to describe symptoms, he or 
she is not competent to offer evidence that requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Voerth v. West, 13 Vet. App. 117, 120 (1999), 
citing Espiritu, supra; Routen v. Brown, 10 Vet. App. 183, 
186 (1997)("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Accordingly, these opinions do not 
constitute competent medical evidence.  

Therefore, and for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against the 
claim and, accordingly, the veteran is not entitled to the 
benefit of the doubt.  The competent evidence of record does 
not rise to the level of equipoise to indicate that the 
veteran's current back disability is the result of his injury 
in service.  

ORDER

Service connection for residuals of a back injury is denied.  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



